Citation Nr: 0107237	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty as a member of the United 
States Marine Corps from September 1966 to June 1969.  His 
active military service included a tour of duty in the 
Republic of Vietnam during the Vietnam era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for PTSD.  The Montgomery, 
Alabama, RO certified the appeal to the Board.

A Travel Board Hearing was held on January 12, 2001, in 
Montgomery, Alabama, before the undersigned, who is a Member 
of the Board and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is shown that the veteran was exposed to combat in 
Vietnam, the veteran has submitted credible evidence 
supporting the claimed inservice combat stressors, and a VA 
psychiatrist has diagnosed PTSD and has provided the 
necessary nexus between the PTSD and the veteran's inservice 
combat stressors. 


CONCLUSION OF LAW

The diagnosed PTSD was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Recently-enacted legislation reiterates and clarifies VA's 
well-known duty to assist claimants in the development of 
their claims for VA benefits.  This duty to assist requires 
VA to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  This includes assistance in obtaining the 
claimant's service and VA medical records, records held by 
any Federal department or agency, if adequately identified by 
the claimant, and any other relevant records identified by 
the claimant.  VA's duty to assist a claimant in developing 
his or her claim for VA benefits also requires, in the case 
of claims for disability compensation, that a medical 
examination be provided, or a medical opinion be sought, when 
such an examination or opinion is necessary to make a 
decision on the claim.  Notwithstanding all of the above, 
every claimant has the responsibility to present and support 
his or her claim for VA benefits, but the Secretary shall 
give the benefit of the doubt to the claimant whenever there 
is an approximate balance of positive and negative evidence 
regarding any issue that is material to the determination of 
the matter in question.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A, and 
5107).

Initially, the Board finds that all evidence necessary for an 
equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction.

The veteran contends that he is entitled to be service-
connected for PTSD, which he believes was caused by his 
stressful experiences while serving in combat in the Republic 
of Vietnam during the Vietnam era.  In particular, he 
mentioned as stressors, both in writing and during his recent 
Travel Board Hearing, an incident in Vietnam in which he 
could have been shot by Marines from another unit after his 
Jeep turned over and he had to go out by himself to get help 
for his trapped fellow Marines; the fact that his unit 
received multiple mortar attacks and incoming rifle fire from 
the enemy; having seen pieces of human flesh and having 
helped loading human bodies on Jeeps; and having helped "get 
the wounded South Vietnam troops out."  The veteran has also 
indicated that, while his military occupational specialty 
(MOS) was "water supply and plumbing," he actually did, as 
a Marine, multiple tasks, such as doing perimeter guard duty 
"quite often" that exposed him to the horrors of war.  He 
has explained his not having combat decorations or awards by 
indicating that, "upon my arrival in the States I was given 
an early out" and that, when he asked about the Combat 
Infantryman Badge or any other combat ribbons or citations he 
thought he deserved, he was told that he "could wait for 
ribbons or go home," and he decided not to wait and just 
"go home."

The veteran's service records confirm that the veteran was 
stationed in the Republic of Vietnam during the Vietnam era, 
where he was a member of a Marine division that engaged, 
during the period in which the veteran was stationed in that 
country, in combat engineer support missions and other 
engineer projects, including maintaining assigned mine 
detection and clearing sweeps, as well as land clearing 
operations.  According to the record, this division suffered 
several casualties ("KIA," or individuals killed in 
action), as well as multiple injured soldiers ("WIA," or 
individuals wounded in action).

On November 1998 VA PTSD medical examination, the veteran 
thoroughly discussed the above mentioned stressors, and 
reported current frequent intrusive thoughts and 
recollections about his combat experiences in Vietnam, 
frequent nightmares and flashbacks, a tendency to isolate 
himself from others, avoidance of war movies, inability to 
trust other people, feelings of rage, chronic sleep 
disturbance, hypervigilance, startle responses, inability to 
concentrate, chronic depression, and a loss of interest in 
pleasurable activities.  He denied current delusions and 
auditory and visual hallucinations, but admitted to suicidal 
thoughts and ideations, with no current plan or intent.  
Short-term memory and concentration were impaired, speech was 
slow, and the mood was depressed.  The sleep impairment 
seemed to be chronic in nature, impacting the veteran's 
ability to focus on employment activities.  In the 
psychiatrist's opinion, the veteran's current symptoms, along 
with his combat experiences in Vietnam, were consistent with 
a diagnosis of PTSD, and conformed to both the DSM-III-R, and 
the DSM-IV.  The symptoms appeared to be frequent and severe 
in nature, with no real periods of remission during the past 
year.  PTSD, chronic, severe, was diagnosed, a Global 
Assessment of Functioning (GAF) score of 45 was assigned, and 
the psychiatrist opined that the GAF score represented severe 
social and occupational impairment due to PTSD, that the 
veteran had difficulty establishing and maintaining effective 
social and occupational relationships due to his PTSD, and 
that, although the veteran remained employed on a full-time 
basis, he had never adjusted to the workplace environment due 
to the PTSD.

In support of his service connection claim, the veteran also 
submitted a December 2000 written statement from his wife of 
31 years, according to whom the veteran, whom she had known 
"since he was a young boy," came back from Vietnam 
drastically changed, having become an individual who avoided 
people, had dreadful dreams, became agitated and angered very 
easily, and was unable to show and/or express emotions.  The 
veteran's spouse further opined that "I know without a doubt 
that [the veteran] is suffering from his time spent fighting 
in Viet Nam as a United States Marine.  I cannot give 
specific instances, but I know that he did suffer them and is 
still enduring them in his own private war."

The veteran also submitted a January 2001 statement from a 
relative who is a retired U.S. Marine Major, who described a 
visit he made to the veteran's post in An Woa, Vietnam, 
sometime between September and November 1968, as follows:

On the second night there I began to 
question the wisdom of th[e] decision [of 
visiting that area] when the base came 
under attack.  We received incoming 
[fire] and reports that the perimeter was 
being probed.  [The veteran] directed me 
to the nearest bunker and left me there 
as he gathered his gear to join a combat 
action team to repel the attack.  
Sometime later, which seemed like an 
eternity, he returned to sound the all 
clear.  The next day I joined a motor 
convoy back to Da Nang where I secured a 
helicopter ride back to Phu Bai to join 
my unit.  Needless to say I was not 
accustomed to the ground action they 
experienced there at An Woa.

I am not aware of any additional combat 
action [the veteran may have] experienced 
there but given the enemy activity during 
my visit there surely must have been more 
going on.  I hope that this will serve to 
at least place [the veteran] in the area 
at this time. ...

Additionally, the RO received the following December 2000 
letter from the Executive Officer of the Marine Corps 
Historical Center, Headquarters United States Marine Corps, 
in Washington, D.C.:

This division is currently assisting [the 
veteran] with his request for information 
to support his claim that despite his ... 
MOS, Plumber/Water Support Maintenance, 
he was exposed to hazards, and stressors 
during his tour of duty in Viet Nam.  We 
have provided [the veteran] with the 
standard form to request his Serviceman 
Record Book from the National Personnel 
Records Center in St. Louis, MO.  
However, experience has shown that 
responsiveness from the NPRC is less than 
prompt.  Therefore, it could be months, 
or years before he receives a reply.

For your information, any Marine serving 
in Viet Nam regardless of MOS, at times, 
could have be[en] placed in very 
dangerous situations.  The premise that 
"each marine is a rifleman" is the 
basic ethos of Marine training and 
deployment.  There were no "front 
lines" in Viet Nam.  Some areas were 
more deadly than others.  The guerrilla 
tactics employed by the Viet Cong, and 
sometimes the NVA, demanded that all US 
Servicemen remain vigilant.  Attacks on 
so-called rear positions required all 
hands to join in the fight to repel such 
assaults.  Oftentimes patrols were sent 
out to pursue/ensure that the areas in 
close proximity to the rear area 
positions were free of the enemy.  These 
patrols sometimes included not just the 
basic infantry (affectionately called 
"grunts"), but a mixture of MOSs 
depending on the need, and whoever was 
available at the critical time.  
Additionally, the enemy often fired 
rockets from afar off that impacted in 
the rear areas.  There was no area in 
Viet Nam that was immune from the war.  
Depending on the area(s) where assigned 
and deployed, [the veteran] undoubtedly 
was exposed to many hazards during his 
tour of duty in Viet Nam from May 1968 to 
June 1969.

I am a Viet Nam veteran (Aug 68-Sep 69) 
who served in various infantry billets to 
include rifle squad leader, guide, and 
platoon sergeant.  In my current billet, 
we often provide archival information to 
assist the public, to include veterans, 
in research into war diaries, and command 
chronologies.  If I can be of assistance, 
please call me ... .

As discussed above, the record supports the veteran's 
contention of having been exposed to combat in Vietnam, the 
veteran has submitted credible evidence supporting the 
claimed inservice combat stressors, and a VA psychiatrist has 
diagnosed PTSD and has provided the necessary nexus between 
the PTSD and the veteran's inservice combat stressors.  In 
view of this finding, the Board concludes, resolving any 
reasonable doubt in favor of the veteran, that the diagnosed 
PTSD was incurred in service.


ORDER

Service connection for PTSD is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

